Citation Nr: 1437812	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability due to a stenting procedure and angioplasty and/or resulting myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from June1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On October 26, 2010, the Veteran appeared and testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

The instant matter was previously before the Board in March 2011, at which time it was remanded for further development.  The Veteran's claim was readjudicated and again denied by the agency of original jurisdiction (AOJ) in a March 2012 supplemental statement of the case (SSOC).  The case was thereafter returned to the Board.  The Board finds that all development necessary to render a decision in this matter has been accomplished and that the Board may proceed with adjudication of the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a qualifying additional disability that was caused by VA medical treatment, to include a stenting procedure and angioplasty conducted at the San Antonio, Texas, VA medical center (VAMC) in October 1998.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim for section 1151 compensation benefits, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in March 2008.  The Board finds that this letter complies in substance with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  

There is also no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's VA treatment records, to specifically include surgical records from the San Antonio VAMC and the informed consent document, have been obtained and associated with the claims file.  The Veteran has also submitted numerous lay statements and presented testimony before the Board.  To the extent that there exists any outstanding consent forms pertaining to the October 30, 1998, cardiac catheterization and the stenting procedure and angioplasty, because, as will be discussed in greater detail below, the Board need not reach the question of proximate causation, those records do not bear on the outcome of the instant case and are thus not relevant to the Board's adjudication of the matter currently before it.  Thus, no further assistance is required.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002) (setting forth VA's duty to obtain relevant records); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

Additionally, two VA medical opinions were obtained in connection with the claim, the reports of which are of record.  The opinion reports contain sufficient evidence by which to determine whether the Veteran suffers from any additional disability that was caused by VA treatment in conjunction with the October 1998 procedure.  Thus, VA has properly assisted the Veteran in affording him an examination and obtaining an opinion in connection with his claim.  The Board acknowledges that the Veteran and his representative have asserted that the April 2011 VA clinician's opinion is not compliant with the terms of the Board's previous remand.  However, this argument relates to the clinician's findings with regard to whether the Veteran provided informed consent for the procedure, which, as will be discussed in further detail below, has no bearing on the outcome of this case.  Thus, to the extent that any Stegall error exists, the Board concludes that it is not a remandable error.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

II.  Analysis

In February 2008, the Veteran filed a claim for VA compensation benefits pursuant to 38 U.S.C.A. § 1151, asserting that he had sustained additional disabilities as a result of unauthorized surgical treatment at the San Antonio VAMC.  Specifically, the Veteran stated that in October 1998, he underwent a stenting procedure and angioplasty at the San Antonio VAMC during which the second diagonal branch of the left anterior descending (LAD) coronary artery was ruptured, causing an immediate stroke. 

A review of the medical evidence of record shows that on October 30, 1998, the Veteran underwent a cardiac catheterization, the results of which showed an 80 percent stenosis in the mid-portion of the LAD artery, a 90 percent stenosis at the take off of the first diagonal branch (D1), and a 90 percent stenosis at the take off of the second diagonal branch (D2).  Upon completion of that procedure, the performing physician noted atherosclerotic coronary artery disease and indicated that the Veteran would be referred for an immediate percutaneous revascularization.

The medical evidence further reveals that after the cardiac catheterization was completed, the Veteran underwent a second procedure in which a stent was placed through the LAD artery and a percutaneous transluminal coronary angioplasty to the D1 was performed.  The report of this procedure indicates that rotablation was initially planned, but on account of the Veteran's low blood pressure a balloon stenting was performed instead.  The report notes that a fixed wire balloon was introduced through the guide and advanced into the D1.  Attempts were then made to advance the balloon into the D2, which was having jeopardized blood flow; these attempts, however, failed, and the physician was unable to cross through the D2.  Repeat cineangiographic views demonstrated loss of blood flow to that vessel.  It was noted that the Veteran experienced some chest pain with electrocardiogram changes.

The Veteran's discharge summary noted that during the Veteran's stent procedure and percutaneous transluminal coronary angioplasty to the LAD, the D2 was lost and was unable to be recrossed secondary to stent strut blocking the ostium.  Because of that, the Veteran suffered a myocardial infarction.  The Veteran was noted to have recovered well and had no symptoms of heart failure.

During his October 2010 hearing, the Veteran related that while he was still hospitalized after the October 1998 procedures, his girlfriend had been told by a VA physician that he was thought to have suffered a mild stroke.  He stated that upon discharge from the hospital, he was physically unable to return to work on account of low energy.  He further stated that in 1999, he was diagnosed as having ischemia at the VAMC in Minneapolis, Minnesota.  (A stress test performed in April 2000 showed a moderate-sized anterior wall infarct with a moderate amount of peri-infarct ischemia.)  The Veteran also complained of shortness of breath and depression, which he related to the angioplasty and myocardial infarction and stroke.  Lastly, the Veteran stated that he has been suffering from sleep apnea for several years and wondered whether that could be related to the angioplasty or infarction.  

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

	(a) . . . not the result of the veteran's willful misconduct and--

	(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was--

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. . .

38 U.S.C.A. § 1151 (West 2002 & Supp 2013); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(d)(1) (2013).  

In the instant case, the Board finds that an award of compensation benefits under section 1151 is not warranted, as the evidence fails to establish that the Veteran incurred a qualifying additional disability as a result of the October 1998 procedure, to include any myocardial infarction sustained at that time.  Evidence relevant to this determination includes the report of a September 2008 VA examination conducted in connection with the Veteran's claim.  A review of that report shows that the clinician reviewed the record, to include all records related to the 1998 procedure, and considered the Veteran's lay contentions.  The clinician noted, among other things, that VA treatment records dated in August 2004 indicated that a previous adenosine stress test done in April 2000 showed a moderate-sized anterior wall infarct with a moderate amount of peri-infarct ischemia and that tests done in December 1999 showed a left ventricular ejection fraction of 46 percent; that records dated in December 2006 revealed that an adenosine stress test showed a large anterior wall infarct with a small amount of peri-infarct ischemia and that left ventricular ejection fraction was 65 percent; and that records dated in 2007 showed that a cardiac catheterization was carried out.  The clinician then considered the Veteran's argument that he had lost 55 percent of his cardiac functioning after the 1998 procedure, based on the December 1999 test results showing a left ventricular ejection fraction of 46 percent.  The clinician explained that the Veteran was misunderstanding the significance of these numbers, as a normal ejection fraction was in the in the mid-60 percent range, and noted that in December 2006, the Veteran had a left ventricular ejection fraction of 65 percent.  The clinician then opined that any loss of cardiac functioning was due to the gradual progression of the Veteran's underlying heart disease and not due to the 1998 procedure.

Further examination of the Veteran was conducted in April 2011, which included physical, to include cardiac, and psychiatric examinations.  These examinations were conducted for the specific purpose of determining whether the Veteran suffered any additional disability as the result of the October 30, 1998, stenting procedure and/or angioplasty furnished to the Veteran by the San Antonio VAMC, to specifically include chronic fatigue, sleep apnea, depression, and/or a stroke.  Turning first to the psychiatric examination, the clinician reviewed the claims folder and medical records contained in the computerized patient record system (CPRS), noting that depression screens in June 2007, June 2008, May 2009, and April 2010 were all completely negative.  The clinician also noted that the Veteran had been placed on clonazepam in May 2004 for tremors, but that his medication list indicated that it was tremors and anxiety.  Regarding his psychiatric symptomatology, the Veteran reported anger, anxiety, and frustration "about how the VA covered up their mistakes."  Mental status examination did not yield any abnormal results, save for some mild impairment of recent and immediate memory.  Upon review of the record and examination of the Veteran, the clinician opined that the Veteran did not have a diagnosable mental health disorder.

Regarding the other examination afforded in connection with his claim, a review of the examination and opinion report shows that the examiner undertook an extensive review of the claims folder and reiterated in detail the relevant evidence of record.  The clinician noted that the Veteran had had no evaluations for or treatment related to any stroke.  His current cardiac symptoms were reported to be shortness of breath with exercise, especially with incline exercises and exercise performed quickly.  The Veteran also reported having been diagnosed as having sleep apnea in the last two years, and stated that for several years prior to that, he had snored, was restless, and exhausted.  The results of cardiac function tests performed as part of the examination revealed a normal sinus rhythm and normal echocardiogram and an ejection fraction of 60 percent.  His metabolic equivalents (METs) level was recorded to be a 5, which level was noted to be related to heart disease.  

Upon review of the record, to include the Veteran's lay assertions that he had suffered a stroke as a result of the 1998 stenting procedure and angioplasty, and following examination of the Veteran, the VA clinician opined that there was no evidence to support the Veteran's contention that he had in fact suffered a stroke as a result of the 1998 procedure.  The clinician also found that the evidence failed to contain any indicators of a prior stroke at any point since the 1998 procedure, noting that the evidence demonstrated that the Veteran had recovered well and had had no symptoms of heart failure after the myocardial infarction.  Regarding the Veteran's diagnosed sleep apnea, the clinician opined that the Veteran's sleep apnea was not caused by or the result of the October 1998 procedure, explaining that sleep apnea is related to the anatomy of the airways and that a myocardial infarction does not result in a change to airway dynamics or anatomy.  The clinician further stated that although a stroke could cause muscular weakness and contribute to sleep apnea, there was no evidence that the Veteran had suffered a stroke.  Turning to the Veteran's complaints of chronic fatigue symptoms and shortness of breath, the clinician similarly opined that any such symptoms were less likely than not caused by or the result of the 1998 procedure.  The clinician noted that the Veteran did not carry a diagnosis of chronic fatigue syndrome, and stated that there was evidence of exertional dyspnea prior to the 1998 stenting procedure.  The clinician also noted that the Veteran had complained of fatigue in 1997.

In light of the above, the Board finds that the preponderance of the evidence is against the claim that the Veteran has a qualifying additional disability that was caused by the October 30, 1998, stenting procedure and angioplasty furnished to the Veteran by the San Antonio VAMC and/or the resulting myocardial infarction.  First, the competent and probative evidence is against a finding that the Veteran has a mental health disability, as the Veteran has not been diagnosed as having depression or some other mental health disability by a medical professional.  In this regard, the Board acknowledges that lay evidence is certainly competent to describe observable symptoms; however, a layperson is not competent to specifically diagnose a mental health disorder.  

In so concluding, the Board points out that the issue of whether a lay person is competent to diagnose depression and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions).  To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system, especially given that VA regulations already require medical proof that psychoses and posttraumatic stress disorder (PTSD) are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2013); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that in claiming service connection for PTSD, "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition to PTSD").  Thus, although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists.  

Regarding the Veteran's alleged shortness of breath, decreased cardiac functioning, and fatigue, and his diagnosed sleep apnea, the VA clinicians have opined that these symptoms and/or disabilities, to the extent that they exist, were not caused by the 1998 surgery.  The 2008 clinician provided a medical explanation for why the Veteran's belief that the evidence demonstrated significantly decreased cardiac functioning after the 1998 procedure was erroneous.  The clinician also opined that any decrease in cardiac functioning was due to the gradual progression of the Veteran's underlying heart disease and not due to the 1998 procedure.  The 2011 clinician further determined that the evidence of record did not support a finding that the Veteran in fact had a stroke and provided a medical explanation for why the Veteran's sleep apnea would not have resulted from the 1998 procedure and subsequent myocardial infarction.  The clinician also noted that the Veteran had complained of both shortness of breath and fatigue prior to having undergone the 1998 procedure, which would weigh against a finding that those symptoms were a manifestation of a disability resulting from the 1998 procedure.

In light of this evidence, the Board finds there to be no basis upon which to award the Veteran compensation under the provisions of 38 U.S.C.A. § 1151 as the objective medical evidence of record fails to establish that the Veteran suffers from an additional qualifying disability that was caused by his October 1998 stenting procedure and angioplasty and/or resulting myocardial infarction.  In this regard, the Board notes that it has considered the Veteran's lay contentions, but finds the opinions of the two VA clinicians to be more probative than the Veteran's lay opinion that he has sustained an additional disability as a result of the 1998 procedure.  This is so because the Veteran is not competent to render an opinion that his symptoms and/or diagnoses, to include depression, fatigue, decreased cardiac functioning, and sleep apnea, were caused by the 1998 procedure or resulting myocardial infarction, as the overall factual picture is complex and the evidence does not show that the Veteran has expertise in medical matters.  Indeed, in remanding the claim for additional development, it was noted that the matter involves medical questions that the Board itself is not competent to address.  This is because the issue of whether the October 1998 stenting procedure and angioplasty and/or resulting myocardial infarction caused an additional disability is too complex to be with in the common knowledge of a non-expert such as the Veteran.

The Board also finds no indication that the either VA clinician failed to consider any piece of relevant evidence before providing the opinions regarding whether the Veteran suffered an additional disability as a result of the October 1998 stenting procedure and angioplasty and/or resulting myocardial infarction and the Board finds no reason to discount the medical opinion based on the clinicians' expertise and qualifications as a medical professional.  Thus, given the absence of contrary medical evidence in this case, the Board concludes that the preponderance of evidence fails to establish that the Veteran suffers from an additional qualifying disability that was caused by his October 1998 stenting procedure and angioplasty and/or resulting myocardial infarction.  

In the absence of competent evidence that demonstrates additional disability caused by VA, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability resulting from the October 1998 stenting procedure and angioplasty and/or myocardial infarction is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2013).

As the Board has determined that the Veteran does not have a qualifying additional disability that was caused by VA hospital care, medical or surgical treatment, or examination, the Board needs not address whether the proximate cause of a claimed disability was negligence, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA in furnishing the treatment or whether the proximate cause was due to an event not reasonably foreseeable, as actual causation has not been demonstrated.  This includes any argument concerning whether the Veteran consented to the angioplasty, as the issue of whether there was informed consent is relevant to establishing that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and to whether to existence of a qualifying additional disability or to direct causation.  See 38 C.F.R. § 3.361(d)(1).


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability due to a stenting procedure and angioplasty and/or resulting myocardial infarction.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


